181 U.S. 394 (1901)
WEBSTER
v.
FARGO.
No. 378.
Supreme Court of United States.
Argued and submitted February 27, 1901.
Decided April 29, 1901.
ERROR TO THE SUPREME COURT OF THE STATE OF NORTH DAKOTA.
*395 Mr. Seth Newman for plaintiff in error. Mr. Burleigh F. Spalding was on his brief.
Mr. S.B. Pinney, Mr. John E. Greene and Mr. H.F. Miller submitted on their brief.
MR. JUSTICE SHIRAS delivered the opinion of the court.
It is conceded, in this record, that the plaintiff in error has no ground to complain of any discrimination attempted against him, either in the statutes of the State or in the proceedings thereunder, whereby the tax in question was assessed against his property. The sole contention on his behalf is that, under the decision of this court in the case of Norwood v. Baker, 172 U.S. 269, all special assessments upon the basis of frontage are in violation of the Fourteenth Amendment to the Constitution of the United States, in that they may result in the taking of property without due process of law.
But we agree with the Supreme Court of North Dakota in holding that it is within the power of the legislature of the State to create special taxing districts, and to charge the cost of a local improvement, in whole or in part, upon the property in said districts, either according to valuation, or superficial area, or frontage, and that it was not the intention of this court, in Norwood v. Baker, to hold otherwise.
It is unnecessary to enter upon an examination of the authorities, as that has recently been done in the case of French v. Barber Asphalt Company, ante, 324; and, upon the authority of that case, the judgment of the Supreme Court of North Dakota is
Affirmed.
MR. JUSTICE HARLAN, (with whom concurred MR. JUSTICE WHITE and MR. JUSTICE McKENNA,) dissenting.
The controlling question in this case is the same as is presented *396 in French v. Barber Asphalt Paving Co., ante, 324, Wight v. Davidson, ante, 371, and Tonawanda v. Lyon, ante, 389, all just decided. For the reasons stated in my opinions in those cases, I dissent from the opinion and judgment of the court in this case.